DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   Claims 1-20 are pending for examination.

Information Disclosure Statement
3.  The Information Disclosure Statement (IDS) submitted on 04/01/2021 has been considered by the examiner and made of record in the application file. 

Priority
4.    Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the application file.

Claim Objections        
5.    Claim 6 is objected because of the following informalities:
        Claim 6, lines 11 and 16-17, ”the falling edge” should be amended to “the falling edge of the latch signal” in order to correct antecedent basis for this limitation in the claim (referred to “a falling edge of the latch signal” on lines 6-7 of the claim).

Notice Re Prior-Art Available Under Both Pre-AIA  And AIA 
6.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Consideration of Reference/Prior Art
7.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
8.    When responding to the Office action, Applicants are advised to provide the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.

Claim Rejections - 35 USC § 102
9.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
10.     Claims 1-3, 8-15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bang et al. (U.S. Patent Application Publication 2019/0287629, hereinafter “Bang”).

         Regarding independent claim 1, Bang discloses a page buffer (Figs. 1-3, page buffer PB1)  comprising:
           a bit line selector configured to connect a bit line of a memory cell array to a sensing node (Figs. 3, 8A, 8B, and accompanying texts, a bit line selector, e.g., transistors HNM1 and NM1 in Fig. 3, configured to connect a bit line BL1 of a memory cell array 110 in Fig. 1 to a sensing node S0 in Fig. 3, [0047]-[0054]); 
           5a precharger configured to precharge a potential of the sensing node to a first level (Figs. 3, 8A, 8B, and accompanying texts, a precharger, e.g., transistor PM1 in Fig. 3, configured to precharge a potential of the sensing node S0 to a first level VS0 in Fig. 8B. [0047]-[0054]); and
           a latch component configured to sense data by detecting a time at which the potential of the sensing node is decreased from the first level to a second level (Figs. 3, 8A, 8B, and accompanying texts, a latch component, e.g., latches LT_1, LT_2, LT_3 in Fig. 3 configured to sense data by detecting a time T2 in Fig. 8B at which the potential of the sensing node S0 is decreased from the first level VS0 to a second level V1 in Fig. 8B, [0047]-[0054], [0090]-[0100]).
         Regarding dependent claim 2, Bang discloses the page buffer of claim 1, further comprising: a data output circuit configured to receive data that is output from a plurality of output terminals of the latch component and output the data to an external device (Figs. 1-3 and accompanying texts, a data input/output buffer 140 in Fig. 1 configured to receive data that is output from a plurality of output terminals of the latch component in the page buffer PB of the page buffer circuit 130 and output the data to an external device, [0037]).  
          Regarding dependent claim 3, Bang discloses the page buffer of claim 1, wherein the latch component includes a plurality of latch stages, and wherein each of the plurality of latch stages latches data corresponding to the potential of the sensing node in response 20to any one of a plurality of latch signals that are sequentially activated device (Figs. 1-3, 8A-8B, and accompanying texts, the latch component in Fig. 3 includes a plurality of latch stages LT_1, LT_2, LT_3, and wherein each of the plurality of latch stages latches data corresponding to the potential/voltage of the sensing node S0 in response 20to any one of a plurality of latch signals LTCH_1, LTCH_2, LTCH_3 that are sequentially activated device, as shown in Fig. 8B, [0051], [0054], [0090]-[0100]).
        Regarding independent claim 8, Bang discloses a semiconductor memory device (Fig. 1, semiconductor memory device 100) comprising: 
         a memory block with a plurality of memory cells that are 20programmed to an erase state and a plurality of program states (Figs. 1, 4, 13, 15, and accompanying texts, a memory block BLK in Fig. 1 with a plurality of memory cells that are 20programmed to an erase state “111” in Fig. 4 and “E0” in Figs. 13, 15, and a plurality of program states “110”…”101” in Fig. 4 and P1…P7 in Figs. 13, 15, [0033], [0055]-[0059]); 
         a voltage generation circuit configured to generate one read voltage to be applied to word lines of the memory block during a read operation (Fig. 1 and accompanying texts, a voltage generation circuit 160 in Fig. 1 configured to generate one read voltage Vrd to be applied to word lines WL of the memory block BLK during a read operation, [0034], [0035], [0040]); and
        a read and write circuit that is connected to bit lines of the 20memory block and configured to latch data by sensing a potential level of a sensing node based on a cell current of the memory cells during the read operation (Figs. 1-3, 8A, 8B, and accompanying texts, a read and write circuit, e.g., page buffer 130 in Fig. 1 or PB1 in Figs. 2-3, that is connected to bit lines BLs of the 20memory block BLK and configured to latch data by sensing a potential/voltage level of a sensing node S0 in Fig. 3 based on a cell current of the memory cells during the read operation, [0035], [0050]-[0052], [0047]-[0054], [0090]-[0100]). 
       Regarding dependent claim 9, Bang discloses the semiconductor memory device of claim 8, wherein62PA4520-0 the cell current of the plurality of memory cells is changed based on the erase state and the plurality of program states in a state in which the one read voltage is applied during the read operation (Figs. 1-4, and accompanying texts, the cell current of the plurality of memory cells is changed based on the erase state “111” in Fig. 4 and the plurality of program states “110”…”101” in a state in which the one read voltage is applied during the read operation, as shown in Fig 4,  [0035], [0047]-[0059]). 
        Regarding dependent claim 10, Bang discloses the semiconductor memory device of claim 8, wherein the read voltage is lower than a threshold voltage of a program state with a highest threshold voltage distribution among the erase state and the plurality of program states (Figs. 1-4, and accompanying texts, the read voltage RD7 in Fig. 4 is lower than a threshold voltage of a program state “101” with a highest threshold voltage distribution among the erase state “111” and the plurality of program states “110”…“101”, as shown in Fig. 4, [0055]-[0059]). 
      Regarding dependent claim 11, Bang discloses the semiconductor memory device of claim 8, wherein the read voltage is an intermediate voltage value of two program states with a relatively highest threshold voltage distribution among the erase state and the plurality of program states (Figs. 1-4, and accompanying texts, the read voltage RD7 in Fig. 4 is an intermediate voltage value of two program states “001” and “101” with a relatively highest threshold voltage distribution among the erase state “111” and the plurality of program states “110”…“101”, as shown in Fig. 4, [0055]-[0059]). 
       Regarding dependent claim 12, Bang discloses the semiconductor memory device of claim 11, wherein the read voltage is an intermediate voltage value of a first threshold voltage value of the most memory cells, among memory cells corresponding to a first program state of the two 20program states, and a second threshold voltage value of the most memory cells, among memory cells corresponding to a second program state of the two program states (Figs. 1-4, and accompanying texts, the read voltage RD7 in Fig. 4 is an intermediate voltage value of a first threshold voltage value of the most memory cells, among memory cells corresponding to a first program state “001” of the two 20program states “001” and “101”, and a second threshold voltage value of the most memory cells, among memory cells corresponding to a second program state “101” of the two program states “001” and “101”, as shown in Fig. 4, [0055]-[0059]).
         Regarding dependent claim 13, Bang discloses the semiconductor memory device of claim 8, wherein63PA4520-0 the read and write circuit includes a plurality of page buffers that are connected to the bit lines, respectively, and each of the plurality of page buffers comprises: a bit line selector configured to connect any one of the bit 5lines and the sensing node; a precharger configured to precharge a potential of the sensing node to a first level; and a latch component configured to sense the data by detecting a time at which the potential of the sensing node is 10decreased from the first level to a second level (Figs. 1-3, 8A, 8B, and accompanying texts, the read and write circuit 130 in Fig. 1 includes a plurality of page buffers PB1…PBn that are connected to the bit lines BLs, respectively, and each of the plurality of page buffers PB1…PBn comprises: a bit line selector, e.g., transistors HNM1 and NM1 in Fig. 3, configured to connect any one of the bit 5lines BL and the sensing node S0 in Fig. 3; a precharger, e.g., transistor PM1 in Fig. 3, configured to precharge a potential of the sensing node S0 to a first level VS0 in Fig. 8B; and a latch component, e.g., latches LT_1, LT_2, LT_3… in Fig. 3, configured to sense the data by detecting a time T2 in Fig. 8B at which the potential of the sensing node S0 is 10decreased from the first level VS0 to a second level V1 in Fig. 8B, [0047]-[0054], [0090]-[0100]).
         Regarding dependent claim 14, Bang discloses the semiconductor memory device of claim 13, wherein each of the plurality of page buffers further comprises a data output circuit configured to receive data that is output from a plurality of output terminals of the latch component and output the data to an external device (Figs. 1-3 and accompanying texts, a data input/output buffer 140 in Fig. 1 configured to receive data that is output from a plurality of output terminals of the latch component in the page buffer PB of the page buffer circuit 130 and output the data to an external device, [0037]).
         Regarding dependent claim 15, Bang discloses the semiconductor memory device of claim 13,, wherein the latch component includes a plurality of latch stages, and wherein each of the plurality of latch stages latches data corresponding to the potential of the sensing node in response 20to any one of a plurality of latch signals that are sequentially activated device (Figs. 1-3, 8A-8B, and accompanying texts, the latch component in Fig. 3 includes a plurality of latch stages LT_1, LT_2, LT_3, and wherein each of the plurality of latch stages latches data corresponding to the potential/voltage of the sensing node S0 in response 20to any one of a plurality of latch signals LTCH_1, LTCH_2, LTCH_3 that are sequentially activated device, as shown in Fig. 8B, [0051], [0054], [0090]-[0100]).
       Regarding independent claim 20, Bang discloses a semiconductor memory device (Fig. 1, semiconductor memory device 100) comprising: 
         a memory block with a plurality of memory cells that are 20programmed to an erase state and a plurality of program states (Figs. 1, 4, 13, 15, and accompanying texts, a memory block BLK in Fig. 1 with a plurality of memory cells that are 20programmed to an erase state “111” in Fig. 4 and “E0” in Figs. 13, 15, and a plurality of program states “110”…”101” in Fig. 4 and P1…P7 in Figs. 13, 15, [0033], [0055]-[0059]); 
         a voltage generation circuit configured to generate one read voltage to be applied to word lines of the memory block during a read operation (Fig. 1 and accompanying texts, a voltage generation circuit 160 in Fig. 1 configured to generate one read voltage Vrd to be applied to word lines WL of the memory block BLK during a read operation, [0034], [0035], [0040]); and
        a page buffer connected to a bit line of the memory block, 66PA4520-0 configured to precharge a potential of a sensing node that is connected to the bit line to a first level during the read operation, and configured to latch data by detecting a time at which the sensing node is decreased from the first level to a 5second level based on a program state of a selected memory cell among the plurality of memory cells that are connected to the bit line (Figs. 1-3, 8A-8B, and 
and accompanying texts, a page buffer PB1 in Figs 1-3 connected to a bit line BL1 of the memory block BLK,66PA4520-0 configured to precharge a potential/voltage of a sensing node S0 in Fig. 3 that is connected to the bit line BL1 to a first level VS0 during the read operation, and configured to latch data by detecting a time T2 at which the sensing node S0 is decreased from the first level VS0 to a 5second level V1 based on a program state of a selected memory cell among the plurality of memory cells that are connected to the bit line BL1, [0035], [0050]-[0052], [0047]-[0054], [0090]-[100]).

Claim Rejections - 35 USC § 103
11.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
12.     Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bang, in view of Murakami et al. (U.S. Patent Application Publication 2018/0366201, hereinafter “Murakami”).
         Regarding dependent claims 5 and 17, Bang teaches all the limitations of claims 1, 8, 13 and 15 above except for wherein the latch component includes a plurality of latch stages, and wherein each of the plurality of latch stages latches data corresponding to the potential of the sensing node in response to a latch signal that is toggled a plurality of times.
           Murakami teaches a semiconductor memory device wherein the latch component includes a plurality of latch stages, and wherein each of the plurality of latch stages latches data corresponding to the potential of the sensing node in response to a latch signal that is toggled a plurality of times (Fig. 3A, 3B, 4, 5B, and accompanying texts, a page buffer circuit 110 in Fig. 3A includes a latch component comprising a plurality of latch circuits LT0/130 in Figs. 3A and 3B, and wherein each of the plurality of latch circuits LT1/140 latches data corresponding to the potential/voltage of the sensing node SR of Fig. 3B in response to a latch signal, e.g., column signal YS in Figs. 3A-3B, that is toggled a plurality of times, as shown in Fig. 5B).
        Since Bang and Murakami are both from the same field of semiconductor memory device, the purpose disclosed by Murakami would have been recognized in the pertinent art of Bang.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Murakami into the teaching of Bang for the purpose of providing a semiconductor memory device having a page buffer circuit comprising a plurality of latch circuits, in which each of the plurality of latch circuits latches data corresponding to potential of a sensing node in response to a common latch signal for determining read data of the memory device.  

Allowable Subject Matter
13.    Claims 4, 6, 7, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
14.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827